The foregoing report, finding of facts and conclusions of law of Special Commissioner Honorable DERWOOD E. WILLIAMS, are adopted as the opinion of this court. The order and judgment of the court is therefore that the licenses of the respondents, Otis M. Gallant and Marion J. Hannigan, and each of them, to practice law in the State of Missouri are hereby suspended *Page 169 
for a period of one year from this date and until the payment of the costs of this proceedings. Hostetter, P.J., and Becker
and McCullen, JJ., all concur.